Title: From George Washington to Robert Brooke, 27 October 1797
From: Washington, George
To: Brooke, Robert



Sir,
Mount Vernon 27th Octr 1797

The enclosed letter from Mr Brooke, your brother, to Mr Anderson my Manager (who were acquainted) is the best apology I can offer for giving you the trouble of receiving one from me.
It is the wish of Mrs Washington that Mrs Forbes would, without delay, repair to this place with her clothes &ca; where (if she has been an acceptable and competent house keeper to you, while you filled the Chair of Government of this State) there can be little doubt of her answering our purpose & will be retained on the terms mentioned in my Advertisement, which was inserted in a Richmond Paper.
If Mrs Forbes comes in the Stage, which I presume will be the case, she might stop at the Widow Lund Washington’s (close on the Road between Colchester & Alexandria) who will either send her hither, or let us know that she is there.
A previous knowledge of the characters, one has to do with, being

of some importance, you would do me a favour in giving (and it might be confidentially if you prefer it) that of Mrs Forbes. Besides care, & A knowledge of the duties of the Station—one who will see to the execution, as well as direct the measures of the Servants is indispensable in my family—One too who has spirit to enforce her orders—in doing which she will have every proper support. I pray you to excuse the liberty I have taken in making this request. I am Sir Your Most Obedt and Very Hble Servant

Go: Washington

